Citation Nr: 0700980	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-04 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
generalized anxiety disorder and post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to a rating higher than 10 percent for 
residuals of a gunshot wound of the right thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2002 rating decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO confirmed and continued a 30 percent evaluation 
for generalized anxiety disorder, and a 10 percent evaluation 
for residuals of a gunshot wound to the right thigh.  This 
appeal ensued.  In subsequent rating activity, the RO 
reclassified the veteran's psychiatric disability to include 
PTSD, in addition to generalized anxiety disorder.  

A hearing was held in September 2006 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  

This appeal was advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  Generalized anxiety disorder with PTSD is not, overall, 
productive of a complex of symptoms consistent with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  Residuals of a gunshot wound to the right thigh are not 
productive of moderately severe impairment of Muscle Group 
XIV.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
generalized anxiety disorder with PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Codes 9400, 9411 (2006).

2.  The criteria for a rating higher than 10 percent for 
residuals of gunshot wound of the right thigh have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5314 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in July 2003 and March 2006, satisfied the duty 
to notify provisions.  The claimant has been accorded 
examinations for disability evaluation purposes, and there is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issues decided 
herein.  

While the initial denial of these claims was in May 2002, the 
claimant was thereafter provided examinations and the claims 
were readjudicated after appropriate notice was furnished the 
claimant.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  
Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2006).

Under the general rating formula for the evaluation of mental 
disorders, generalized anxiety disorder and PTSD will be 
rated as follows under 38 C.F.R. § 4.130, Diagnostic Codes 
9400 and 9411:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.-10 
percent

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.-0 
percent

Muscle disabilities are evaluated as follows under 38 C.F.R. 
§ 4.56:

    (a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.
    (b) A through-and-through injury with muscle damage shall 
be evaluated as no less than a moderate injury for each group 
of muscles damaged.
    (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.
    (d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

    (1) Slight disability of muscles--(i) Type of injury.  
Simple wound of muscle without debridement or infection.
    (ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.
    (iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.
    (2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.
    (ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.
    (iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.
    (3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.
    (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.
    (iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment. 
    (4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.
    (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.
    (iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:
    (A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
    (B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.
    (C) Diminished muscle excitability to pulsed electrical 
current in 
electrodiagnostic tests.
    (D) Visible or measurable atrophy.
    (E) Adaptive contraction of an opposing group of muscles.
    (F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.
    (G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

A 40 percent rating is warranted for severe impairment of 
Muscle Group XIV.  A 30 percent rating is warranted for 
moderately severe impairment.  A 10 percent rating is 
warranted for moderate impairment.  A 0 percent rating is 
warranted for slight impairment.  Function: Extension of knee 
(2, 3, 4, 5); simultaneous flexion of hip and flexion of knee 
(1); tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XVII (1) in postural support of body (6); acting 
with hamstrings in synchronizing hip and knee (1, 2). 
Anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; (5) vastus internus; 
(6) tensor vaginae femoris.  38 C.F.R. §4.73, Code 5314.  

Analysis

Generalized Anxiety Disorder with PTSD

Service medical records disclose that the veteran was 
admitted to a medical facility in January 1945.  He was 
observed to have been experiencing screaming nightmares while 
on combat duty.  The impression was hysterical type 
psychoneurosis manifested by somnambulism, tension, and 
emotional instability.  

A VA psychiatric examination was performed in July 1948.  The 
diagnosis was anxiety reaction, with hysterical conversion 
manifestations, moderate in degree.  

On VA psychiatric examination in April 2002, the veteran 
reported that he was extremely anxious.  He denied 
irritability.  He indicated sleep was good except for 
occasional nightmares.  Mental status interview showed that 
he was oriented to his surroundings.  He appeared anxious.  
Speech was regular in rate and rhythm.  Mood was described as 
"all right."  Thought process was coherent.  Thought 
content was negative for suicidal ideation.  Cognitive 
function was intact.  Insight and judgment were adequate.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 52.  

A VA psychiatric examination was performed in July 2004.  The 
veteran described himself as having, "All the friends I 
need, but that is not many.  Most are family."  He reported 
difficulties getting along with others, but guessed that he 
got along "okay."  He stated that he had retired after 
having worked in a warehouse for 30 years.  The veteran could 
not comment with specificity about how frequently, if at all, 
he had lost time from work because of anxiety.  He denied 
having received treatment for his anxiety disorder or having 
been hospitalized for mental illness.  

On mental status interview, it was found that the veteran's 
speech production was within normal limits.  Thought 
processes were relevant to the issue being discussed.  He 
interpreted commonly known proverbs at an abstract level.  
Emotionally, he presented with a full affect.  He indicated 
that he had depression.  He reported increased irritability.  
He denied panic attacks.  He reported that he slept about 
five to six hours per night.  He related no instances of 
suicidal ideation, paranoia, or visual hallucinations.  He 
was found to be oriented to person, place, month and year, 
but not to date.  There were no gross difficulties in the 
veteran's concentration skills, as evidenced by his 
performance on exercises of memory and recall.  There were no 
gross deficits in his communication skills, taking into 
account his age.  The diagnosis was PTSD, mild, with anxiety.  
The examiner assigned a GAF score of 61.  

A review of the record shows that emotional tension and 
irritability and some associated sleep problems, appear to be 
the principal manifestations of the veteran's psychiatric 
disability.  At the same time, however, he has full affect, 
or emotional range.  Additionally, he has no significant 
cognitive deficits, as evidenced by adequate orientation to 
his surroundings, normal speech production, and satisfactory 
insight and judgment.  Although he reported having memory 
problems at his personal hearing, mental status examinations 
have shown that his recall and concentration are 
satisfactory.  In addition, he does not manifest suicidal 
thoughts. 

The medical evidence reveals that veteran has good 
occupational functioning.  In fact, he worked at his job as a 
warehouseman for 30 years and could not identify any 
significant pattern of time lost from work because of 
anxiety.  Although VA adjudicators consider the extent of 
social impairment when evaluating the level of disability 
from a psychiatric disorder, it also should be borne in mind 
that an evaluation is not assigned solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).  The veteran 
indicated limited social relationships.  However, at the same 
time, he acknowledged that family relationships, that form 
the core of his social contacts, are satisfactory.  In any 
event, there is no indication from the available evidence 
that diminished social functioning had produced an especially 
adverse impact on his functioning in the workplace.

The April 2002 VA physician assigned a GAF score of 52, while 
the July 2004 VA physician assigned a GAF score of 61.  A GAF 
score of 51 to 60 is indicative of only moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  And a GAF score of 61 
to 70 is indicative of even less functional impairment, some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  See the American 
Psychiatric Associations Diagnostic and Statistical Manual 
for Mental Disorders 32 (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  

Neither GAF score indicates more than mild to moderate 
functional impairment from the veteran's psychiatric 
disability.  Indeed, the July 2004 examiner specifically 
commented that the veteran's anxiety was only mild in degree.  

Overall, the symptoms attributable to generalized anxiety 
disorder with PTSD do not result in a disability picture 
consistent with occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Hence, 
the criteria are not satisfied for a rating higher than 30 
percent for the veteran's psychiatric disability.

For the reasons discussed above, the claim for a rating 
higher than 30 percent for generalized anxiety disorder with 
PTSD must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

Residuals of a Gunshot Wound of the Right Thigh

Service medical records disclose that the veteran was injured 
in action in early October 1944 when he sustained a 
penetrating gunshot wound of the right thigh.  A 
superficially located foreign body was excised from the wound 
site and the wound was closed.  He was returned to general 
duty in late November 1944.  

A VA surgical examination was performed in July 1948.  The 
right thigh exhibited a scar that was freely movable and not 
retracted or keloidal.  The examiner found no evidence of any 
muscle loss.  The diagnosis was superficial scar of the right 
thigh.

A VA muscle examination was performed in April 2002.  The 
veteran indicated a loss of muscle strength in the right 
lower extremity.  It was found that he had pain with flexion 
of the right knee and the right hip.  It was noted that he 
had mild degenerative joint disease of the right hip.  The 
diagnosis was status post gunshot wound of the right thigh 
with moderate functional impairment.

On a VA muscle examination in July 2004, the veteran reported 
an aching pain in the right hip.  Clinical inspection of the 
right hip disclosed no edema, effusion, weakness, redness or 
heat.  The veteran indicated the occasional use of a cane, 
but denied the use of a crutches or a brace.  Limitation of 
motion of the right hip was elicited on examination, as was 
limitation of motion of the left hip.  X-ray examination of 
the hips was interpreted as showing severe degenerative joint 
disease bilaterally.  Also seen was shrapnel in soft tissue 
of the right hip.  The diagnosis was history of old injury to 
the right hip by shrapnel wound.  Additional diagnoses 
identified severe degenerative joint disease of both hips and 
severe decreased range of motion of each hip during 
symptomatic flare-ups.

The evidence reveals that the veteran sustained a gunshot 
wound of the right thigh, an anatomical area comprised by 
Muscle Group XIV under VA governing criteria.  The shrapnel 
fragments from the wound to the right thigh were confined to 
soft tissue, and so did not involve damage to the hip.  The 
veteran was treated at medical facilities for about 11/2 months 
after he was wounded.  Treatment was conservative, involving 
only the minor surgery to remove a foreign body and close the 
wound.  At discharge from the hospital, he had improved and 
was returned to general duty rather than being sent for yet 
more convalescence.  

There is no deformity of the right thigh or loss of tissue in 
affected muscles of the thigh.  There is no indication from 
examination findings in recent years that there is weakness 
or atrophy of affected muscles stemming from the gunshot 
wound of the right thigh.  In order to be entitled to 
assignment of a rating higher than 10 percent for residuals 
of a gunshot wound of the right thigh, there must be 
objective evidence of moderately severe impairment of Muscle 
Group XIV, which has not been demonstrated.  

As mentioned above, the original injury to the right thigh 
was confined to soft tissue.  In recent years, the veteran 
has developed osteoarthritis involving both hips.  A VA 
examiner attributed range of motion loss of the right hip to 
arthritis.  Service connection has been granted for right hip 
arthritis, as a residual of the gunshot wound to the right 
thigh.  Traumatic osteoarthritis of the right hip is 
evaluated as a disability separate and distinct from the 
muscle damage of the right thigh, though both disabilities 
stem from a common injury.  

Additionally, the veteran also has a tender wound scar from 
the original injury, as well as venous insufficiency of the 
right leg, a condition that a VA examiner also attributed to 
the original injury.  Service connection has been granted for 
a wound scar of the right thigh and for venous insufficiency 
of the right leg, and each of these conditions is rated as a 
disability entity separate and distinct from damage to Muscle 
Group XIV.

In determining that a rating higher than 10 percent for 
residuals of gunshot wound to the right thigh is not 
warranted, the Board has been mindful of the benefit-of-the-
doubt doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

ORDER

A rating higher than 30 percent for generalized anxiety 
disorder and PTSD is denied.  

A rating higher than 10 percent for residuals of a gunshot 
wound of the right thigh is denied.  





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


